Citation Nr: 9926701	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  95-06 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Whether the character of the veteran's discharge from service 
is a bar to certain VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
October 1954.  He died in January 1994, and the appellant is 
his widow.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 1994 decision by the RO 
which determined that the veteran had been dishonorably 
discharged from service and that his discharge was therefore 
a bar to the appellant's receipt of VA benefits.

This case was previously before the Board in December 1996 
and March 1998, and was on both occasions remanded to the RO 
for additional development.  The case was most recently 
returned to the Board in August 1999.


REMAND

When the Board remanded this case to the RO in March 1998, it 
requested, among other things, that the RO inform the 
appellant that many of the veteran's service records appear 
to have been destroyed in a fire at the National Personnel 
Records Center in 1973, and that any additional information 
and/or documentation she could provide relating to the 
veteran's period(s) of military service could be helpful to 
the resolution of her claim.  The Board further requested 
that the RO contact the service department and ask it to re-
verify the character of the veteran's service for each period 
served.  After this development had been completed, the RO 
was to take adjudicatory action on the appellant's claim and, 
if any benefit sought remained denied, she was to be issued a 
supplemental statement of the case (SSOC).

Unfortunately, the record does not reflect that the requested 
development has been completed.  There is nothing in the 
record presently before the Board to show that the RO 
contacted either the appellant or the service department 
subsequent to the Board's March 1998 remand.  Nor does the 
record show that the RO took adjudicatory action on the 
appellant's claim, or that a SSOC was prepared.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that a remand by the Board confers 
on the appellant, as a matter of law, the right to compliance 
with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  Given those pronouncements, and 
the fact that the development sought by the Board in this 
case has not been completed, another remand is now required.  
38 C.F.R. § 19.9 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should contact the appellant 
and inform her that many of the 
veteran's service records appear to have 
been destroyed in a fire at the National 
Personnel Records Center in 1973, and 
that any additional information and/or 
documentation she can provide could be 
helpful to the resolution of her claim.  
She should be given an opportunity to 
submit any information or documents in 
her possession relating to the veteran's 
period(s) of military service, including 
any discharge certificates or other 
service-related documents the veteran 
may have been given during his lifetime.  
The additional material received, if 
any, should be associated with the 
claims folder.

	2.  The RO should contact the service 
department and ask it to re-verify the 
character of the veteran's service for 
each period served.  The service 
department should be provided with, and 
asked to review, a copy of the veteran's 
August 1964 pre-sentencing report before 
reaching its conclusions pertaining to 
the character of the veteran's service.  
A copy of the Board's March 1998 remand 
should also be provided for reference 
and review.  If more than one period of 
service is identified, the service 
department should provide information as 
to the conditional nature of any release 
or separation from service during such 
period(s).  The service department 
should be asked to provide its 
conclusions in writing, and to attach to 
its response copies of any documents 
relied upon in reaching its conclusion.  
A copy of the service department's 
response, and any accompanying 
documentation, should be associated with 
the claims folder.

	3.  After the above development has been 
completed, the RO should take 
adjudicatory action on the appellant's 
claim.  If any benefit sought is denied, 
a SSOC should be issued.

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the appellant until she receives 
further notice, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1998).


